DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This is a Final Rejection office action for application Serial No. 16/536,763 in response amendment filed 08/29/2022. Claims 1-7, 9-10, 13, 15, 18, and 21-28 have been examined and fully considered.
Claims 1, 9, 13, and 15  have been amended.
Claims 21-28 are newly added.
Claims 8, 11-12, 14, 16-17, and 19-20 are canceled.
Claims 1-7, 9-10, 13, 15, 18, and 21-28 are pending in Instant Application.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-7, 9-10, and 26-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elie et. al. (US 20170251092), herein, referred to as "Elie" in view of CHEN et. al. (CN 202745586), herein referred to as "Chen", and in view of Morel et al.( US 2019/0126815), herein, referred to as "Morel".
Regarding claim 1, Elie discloses a power door system for a vehicle (see at least Paragraphs [0003] –[0005]: “A vehicle door system is a power door system as it requires power to operate”) comprising: an actuator configured to control a position of a door about a hinge assembly (see at least Paragraph [0022]: “The actuator 22 is coupled to the door 14 for movement therewith and is operably coupled to the hinge assembly 18 for powering the movement of the door 14”); 
	a plurality of detection devices comprising at least one imager configured to detect an approaching passenger of the vehicle (Paragraph [0052]: “Autonomous operation system 158 may also include a vision module 288 that can identify items surrounding vehicle 10, such as pedestrians, other cars, etc., as well as the roadway on which vehicle 10 is traveling, including lane markers, shoulders, curbs, intersections, crosswalks, traffic lights, etc. Vision module 288 may include a video camera, a light field camera (e.g. a plenoptic camera), RADAR, LIDAR, and various combinations thereof”-The Vision module which may include a camera is another detection device., Paragraphs [0075]: “The sensor device 174 may correspond to a device configured to capture image data, for example an imager, video camera, infrared imager, scanner, or any device configured to capture text, graphics images, and/or video data.”,  [0082]: “The captured data may be captured by the sensor device 174 in response to the potential occupant 162 approaching and/or attempting to access the vehicle 160.”) and to detect a seated passenger within a passenger compartment of the vehicle (see at least Paragraph [0105]: “occupancy sensor 296 may correspond to any form of sensor configured to identify an occupant in the vehicle 10”); an angular position sensor configured to identify an angular position of the door (see at least Paragraph [0022]: “The door position sensor 24 may be configured to identify an angular position of the door 14…”; and 
	a controller (see at least Paragraph [0022]: “a controller (shown in FIG. 2)”) configured to: 
	control the actuator to position the door in a first opened position in response to the detection of the approaching passenger (see at least Paragraph [0023]: “The actuator 22 is configured to adjust the door 14 from an opened position, as shown in FIG. 1, to a closed
position and control the angular position cp of the door 14 therebetween” [0046]: “As discussed previously, the door assist system 12 may further be configured to detect the objects 64 and 66 in an outer swing path 92 of the door 14. In this configuration, the controller 70 may be configured to control the actuator 22 to adjust the angular position φ of the door 14 of the vehicle 10 from a closed position to an opened position.”-wherein the approaching passenger is the object in the swing path of the door.); and…
	Elie does not explicitly disclose 
	control the actuator to control the door to a second opened position in response to detecting the seated passenger in the passenger compartment; 
	detect the seated passenger reaching for the door based on the image data from the at least one imager; and 
	control the actuator to position the door in the second opened position in response to the detection of the seated passenger in combination with the detection of the seated passenger reaching toward the door.
	However, in the same field of endeavor, Chen teaches
	control the actuator to control the door to a second opened position in response to detecting the seated passenger in the passenger compartment (see at least (Paragraphs [0010]:  lines 76-80, [0022]: lines 158-160))…
	Accordingly, it would have been obvious to one of ordinary skill in the art before the filing of the invention to further modify Elie by combining control the actuator to control the door to a second opened position in response to detecting the seated passenger in the passenger compartment as taught by Chen. One would be motivated to make this modification in order to convey that closing a door behind you once seated is easier if the door is not opened as wide as it would be if instead the passenger has not entered the vehicle yet and thus that (first) opening angle would be wider to allow the easiest access to the passenger seat without the door itself being in the way of the passenger.
	Neither Elie nor Chen further teaches
	detect the seated passenger reaching for the door based on the image data from the at least one imager; and 
	control the actuator to position the door in the second opened position in response to the detection of the seated passenger in combination with the detection of the seated passenger reaching toward the door.
	However, in the same field endeavor, Morel teaches
	detect the seated passenger reaching for the door based on the image data from the at least one imager (see at least Paragraphs [0097]: “a sensor 48B for sensing the presence of a hand of an occupant of the vehicle 20 close to or in contact with an interior control element 51 for opening a door 50”;  and [0099]” “a sensor for sensing the presence of an occupant on a seat 52 of the vehicle 20” ); and 
	control the actuator to position the door in the second opened position (see at least Paragraph [0085]: “Each door 50A , 50B , 50C , 50D includes an interior control element for opening the doors, which is in this case formed for example by an associated interior handle 51 intended to actuate the opening of the associated door”) in response to the detection of the seated passenger (see at least Paragraph [0087]: “Each door 50 is adjacent to a seat 52 of the vehicle 20 . Each seat 52A , 52B , 52C , 52D is in this case formed by a seat cushion”) in combination with the detection of the seated passenger reaching toward the door (see at least Paragraphs [0093]: “The device ( s ) for detecting parameters representative of the imminent opening of a door 50 of the vehicle 20 are chosen from the following list”; [0097]: “a sensor 48B for sensing the presence of a hand of an occupant of the vehicle 20 close to or in contact with an interior control element 51 for opening a door 50”; [0099]: “a sensor for sensing the presence of an occupant on a seat 52 of the vehicle 20”).
	Accordingly, it would have been obvious to one of ordinary skill in the art before the filing of the invention to further modify Elie in view of Chen by combining detect the seated passenger reaching for the door based on the image data from the at least one imager; and control the actuator to position the door in the second opened position in response to the detection of the seated passenger in combination with the detection of the seated passenger reaching toward the door as taught by Morel. One would be motivated to make this modification in order to
acquire a more accurate estimation of the imminent opening of the door 50 of the vehicle (see at least Paragraph [0154]).
Regarding claim 2, the combination Elie, Chen, and Morel teaches the system according to claim 1. Elie discloses wherein the door is oriented at a first angle in the first opened position and a second angle in the second opened position (see at least Figure 1; *** Figure 1 illustrates the first and second angle open ***; Paragraph [0030]: “Position sensor 24 may be incorporated into the structure of actuator 22 itself, or can otherwise be associated with both door 14 and opening 20. In one example, actuator 22 can include a first portion 54 coupled with the door 14 and a second portion 56 with the vehicle body 16 or frame defining opening 20, such portions being moveable relative to each other in a manner that corresponds to the movement of door 14”), wherein the second opened position is less than the first opened position (see at least Paragraph [0026]: “the closed position may correspond to an angular position cp of between 0° and 1°, between 0° and 0.5° or less, or between -0.5° and 0.5°, with other ranges being possible. Similarly, the open or ajar range may correspond to the remaining angular positions cp of door 14, which in an example, may be between 1° and 80° or the like, depending on the designated upper limit of the closed position and the total range of motion of door 14”).  
Regarding claim 3, the combination of  Elie, Chen and Morel teaches the system according to claim 2. Elie in view of Chen, where Chen further teaches wherein the second angle is configured to position the door such that a handle of the door is within a predetermined distance of the passenger compartment of the vehicle (see at least Paragraph [0014]: lines 109-111). 	Accordingly, it would have been obvious to one of ordinary skill in the art before the filing of the invention to further modify the combination of Elie, Chen and Morel by combining the second angle is configured to position the door such that a handle of the door is within a predetermined distance of the passenger compartment of the vehicle as taught by Chen. One would be motivated to make this modification in order to facilitate entering the car, passengers generally open the door to a position with a larger opening angle, which makes it inconvenient to close the door after the passenger enters the car (see at least Paragraph [0004]).
Regarding claim 4, the combination of Elie, Chen and Morel teaches the system according to claim 3. Elie in view of Chen, where  Chen further teaches wherein the predetermined distance is a reach distance measured from a passenger seat of the vehicle to the handle of the door (see at least Paragraph [0014]: lines 109-111 ***Examiner notes the position convenient for passengers to close the car door is the predetermined distance***). It should be further noted that the limitation  elaborates on the limitation already discussed from dependent Claim 3 (“second angle is configured to position the door such that a handle of the door is within a predetermined distance of the passenger compartment of the vehicle”), so Applicant should see the explanation already given for the motivation to modify the disclosure of Elie with the teachings of CHEN per the rejection of dependent Claim 3 above, which will not be repeated for the sake of brevity.
Regarding claim 5, the combination of Elie, Chen and Morel teaches the system according to claim 1. wherein the first opened position comprises the angular position of the door at an angle greater than or equal to 70 degrees (Paragraphs [0021] and [0026]: “Similarly, the open or ajar range may correspond to the remaining angular positions φ of door 14, which in an example, may be between 1° and 80° or the like, depending on the designated upper limit of the closed position and the total range of motion of door 14.”).  
Regarding claim 6, the combination of Elie, Chen and Morel teaches the system according to claim 1. Elie further discloses wherein the second opened position comprises the angular position of the door at an angle less than 70 degrees (Paragraphs [0010]: “preset value”; and [0012]: *** Examiner interprets that the preset value can be set to less than 70 degrees assuming that the servo will not operate below that value***).  
Regarding claim 7, the combination of Elie, Chen and Morel teaches the system according to claim 1. Elie further discloses wherein the plurality of detection devices comprises at least one imager or camera and a seat sensor (see at least Paragraph [0052]: “Autonomous operation system 158 may also include a vision module 288 that can identify items surrounding vehicle 10, such as pedestrians, other cars, etc., as well as the roadway on which vehicle 10 is traveling, including lane markers, shoulders, curbs, intersections, crosswalks, traffic lights, etc. Vision module 288 may include a video camera, a light field camera (e.g. a plenoptic camera), RADAR, LIDAR, and various combinations thereof”-The Vision module may include a camera that can identify a pedestrian/passenger.) and a seat sensor (see at least Paragraph [0105]: “occupancy sensor 296 may correspond to any form of sensor configured to identify an occupant in the vehicle 10”).  
Regarding claim 9, the combination Elie, Chen and Morel teaches the system according to claim 7.  Elie further discloses wherein the controller (see at least Paragraph [0022]: “a controller (shown in FIG. 2)”) is further configured to: 
	detect the seated passenger within the passenger compartment of the vehicle in response to a signal from the seat sensor (Paragraphs [0075]: “The sensor device 174 may correspond to a device configured to capture image data, for example an imager, video camera, infrared imager, scanner, or any device configured to capture text, graphics images, and/or video data”,  [0082]: “The captured data may be captured by the sensor device 174 in response to the potential occupant 162 approaching and/or attempting to access the vehicle 160”).  
Regarding claim 10, the combination of Elie, Chen and Morel teaches the system according to claim 1.  Elie further discloses wherein the plurality of detection devices comprises a communication circuit configured to detect an approximate location of a mobile device via a communication signal (see at least Paragraphs [0068], [0072]: “In general, a short-range communication protocol, as discussed herein, may correspond to a communication method that has a typical range of less than 1 km and may correspond to a communication method having a range of less than 100 m.”, [0089]: “The mobile device 170 also may include a position data receiver 246, such as a global positioning system (GPS) receiver.”, Paragraph [0070]: “Upon detection of the potential occupant 162, the controller 70 may be configured to utilize the communication circuit 166 and/or a sensor device 174 to authenticate the potential occupant 162 to be the patron 172.”, and Paragraph [0099]: “The communication circuit 166 may correspond to one or more circuits that may be configured to communicate via a variety of communication methods or protocols. For example, the communication circuit 166 may be configured to communicate in accordance with one or more standards including, but not limited to 3GPP, LTE, LTE Advanced, IEEE 802.11, advanced mobile phone services (AMPS), digital AMPS, global system for mobile communications (GSM)”).
Regarding claim 26, recites analogous limitations that are present in claim 1, therefore claim 26 would be rejected for the similar reasons above. Elie disclose a power door system for a vehicle (see at least Paragraphs [0003] –[0005]: “A vehicle door system is a power door system as it requires power to operate”) comprising… 
Regarding claim 27,  the combination of Elie, Chen and Morel teaches the system according to claim 26. Elie further discloses wherein the controller is further configured to: 
	detect a portion of at least one of a head and a body of the passenger turning or moving toward the door (see at least Paragraphs [0004], “the controller is configured to control the actuator to expose an interior of a vehicle”; and [0055]: “The door control device 130 may correspond to a gesture sensor 132 configured to detect a motion or gesture by a tracked object 134, such as a limb, hand, foot, head, etc. of a user or other person positioned on the exterior of vehicle 10” ***Examiner notes event thought the citation teaches the person positioned on exterior of vehicle one ordinary skilled in the art would understand that a seated passenger head and/or eye in the direction of the interior door***).  
Regarding claim 28, the combination of Elie, Chen and Morel teaches the system according to claim 27. Elie further disclose wherein the detection of the portion of the head or the body of the passenger turning or moving toward the door (see at least Paragraphs [0004], “the controller is configured to control the actuator to expose an interior of a vehicle”; and [0055]: “The door control device 130 may correspond to a gesture sensor 132 configured to detect a motion or gesture by a tracked object 134, such as a limb, hand, foot, head, etc. of a user or other person positioned on the exterior of vehicle 10” ***Examiner notes event thought the citation teaches the person positioned on exterior of vehicle one ordinary skilled in the art would understand that a seated passenger head and/or eye in the direction of the interior door***), however, Elie nor Chen explicitly the system comprises the detection of an eye gaze or a head direction turning or moving toward the door.
	However, in the same field of endeavor, Morel teaches
	…the detection of an eye gaze or a head direction turning or moving toward the door (see at least Para. [0058], “The object information extracting section 152 carries out a process of extracting information about the object based on the information form the image processing mechanism 130. Specifically, information about the presence, the size, the position, and the attitude of the object are extracted (derived). When the object is a vehicle occupant, the presence of a vehicle occupant, the size (physique class) of the vehicle occupant, the positions of the occupants head”; and [0068]: “Therefore, since the upper body of the occupant C2 is all covered by the viewing field, information about the occupant C2 (the presence or absence, the size (physique class), and the positions of the head, shoulder, and the upper body of the occupant) can be detected. In addition, since the right half body of the occupant C2 is positioned in the central area of the viewing field of the camera 112”; and  [0018]: “a mechanism for deriving information about the objects on the vehicle seats based on images taken by the camera. Information about the objects on the vehicle seats is derived by this processing mechanism. The processing mechanism has an image processing function of controlling the camera to obtain good quality images and for controlling the image processing for processing the taken images for analysis and a storing function of storing (recording) an operation control software, data for correction, buffer frame memory for preprocessing, defined data for recognition computing, and reference patterns”).
	Accordingly, it would have been obvious to one of ordinary skill in the art before the filing of the invention to further modify Elie in view of Morel by combining …the detection of an eye gaze or a head direction turning or moving toward the door as taught by Aoki. One would be motivated to make this modification in order to convey in a case of using a camera having a narrow viewing angle for the purpose of improving the detection accuracy (see at least Paragraph [0013]).
Claim(s) 13, 15, 18, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elie et. al. (US 20170251092), herein, referred to as "Elie" in view of Morel et al.( US 2019/0126815), herein, referred to as "Morel".
Regarding claim 13,  Elie discloses a method for controlling a power door system for a vehicle (see at least Paragraph [0011]”: “FIG. 4 is a flow chart of a method for controlling a door assist system”), the method comprising: 
	positioning a door of the vehicle via an actuator (see at least Paragraph [0022]: “The actuator 22 is coupled to the door 14 for movement therewith and is operably coupled to the hinge assembly 18 for powering the movement of the door 14”) to a first position (see at least Paragraph [00]: “actuator 22 can include a first portion 54 coupled with the door 14 and a second portion 56 with the vehicle body 16 or frame defining opening 20, such portions being moveable relative to each other in a manner that corresponds to the movement of door 14”);	detecting a passenger in a passenger compartment of the vehicle (Paragraph [0105]: “The occupancy sensor 296 may provide for the detection of the one or more occupants, and in some embodiments, the controller 70 may utilize occupancy data received from the occupancy sensor 296 to identify a location of an occupant in the vehicle 10. In this configuration, the controller 70 may identify a door 14 corresponding to the location of the occupant and control the identified door in response an automatic or power operation of the door 14”)…
	Elie does not explicitly teach 	
	detecting a hand position of the passenger relative to a first position; and 
	positioning the door of the vehicle via an actuator to a second position that correlates with the hand position of the passenger.  
	However, in the same field of endeavor, Morel teach
	detecting a hand position of the passenger relative to a first position; and positioning the door of the vehicle via an actuator to a second position that correlates with the hand position of the passenger (see at least Paragraphs [0013]: “sensor for sensing the presence of a hand of an occupant of the vehicle close to or in contact with an interior control element for opening the door, a fourth parameter representative of the imminent opening of a door of the vehicle being formed by the presence of a hand close to or in contact with the interior  opening control element, an associated condition to be fulfilled in the first step being the presence of a hand close to the interior opening control element being detected”; [0085]: “Each door SOA, SOB, SOC, SOD includes an interior control element for opening the doors, which is in this case formed for example by an associated interior handle 51 intended to actuate the opening of the associated door”; [0086]: “As a variant, the interior control element for opening a door is formed by a switch arranged at a distance from the door, for example a touchscreen or a button arranged on the dashboard of the vehicle”). 
***Examiner notes the Elie discloses  the first and second positions of the door, and the actuating of the door, Morel was brought in to teach how the positioning of the hand correlates to the positioning of the door***
	Accordingly, it would have been obvious to one of ordinary skill in the art before the filing of the invention to further modify Elie by combining detecting a hand position of the passenger relative to a first position; and positioning the door of the vehicle via an actuator to a second position that correlates with the hand position of the passenger as taught by Morel. One would be motivated to make this modification in order to acquire a more accurate estimation of the imminent opening of the door 50 of the vehicle (see at least Paragraph [0154]).
Regarding claim 15, Elie in view of Morel teaches the method according to claim 13. Elie further discloses comprising: 
	identifying the passenger within the passenger compartment of the vehicle in response to a signal from a seat sensor of the vehicle (see at least Paragraph [0105]: “occupancy sensor 296 may correspond to any form of sensor configured to identify an occupant in the vehicle 10”).  
 Regarding claim 18, Elie in view of the Morel teaches the method according to claim 13. Elie further discloses comprising: 
	monitoring an acceleration rate of the door when opening the door (see at least Paragraph [0024]: “The door position sensor 24 may correspond to an absolute and/or relative position sensor. Such sensors may include, but are not limited to quadrature encoders, potentiometers, accelerometers, etc.”***Examiner notes since accelerometer is disclosed as a potential sensor for measuring the absolute and/or relative position of the door, the acceleration rate of the door would inherently be measured by said accelerometer***); and 
	controlling the actuator to stop a motion of the door in response to the acceleration exceeding a predetermined threshold (see at least Paragraph [0060]: “In some embodiments, the controller 70 may be configured to control the actuator 22 to balance the door 14 relative to the incline 152. Based on the angular position or orientation communicated to the controller 70 by the incline sensor 154, the controller 70 may be operable to determine a force required to apply to the door 14 to maintain the angular position φ of the door 14 and prevent the door 14 from accelerating due to gravity.” ***Examiner notes since the door is prevented from accelerating due to gravity while parked on an incline, the predetermined threshold of acceleration would be whatever gravitational acceleration would cause the door to change its angular position φ without any other forces acting on it, which would obviously be uniquely based on the incline amount determined by the incline sensor 154***).
Regarding claim 23, Elie in view of Morel teaches the method according to claim 13. Elie further discloses further comprising: detecting a portion of the passenger moving or turning in a direction of the door(see at least Paragraphs [0004], “the controller is configured to control the actuator to expose an interior of a vehicle”; and [0055]: “The door control device 130 may correspond to a gesture sensor 132 configured to detect a motion or gesture by a tracked object 134, such as a limb, hand, foot, head, etc. of a user or other person positioned on the exterior of vehicle 10” ***Examiner notes event thought the citation teaches the person positioned on exterior of vehicle one ordinary skilled in the art would understand that a seated passenger head and/or eye in the direction of the interior door***); and closing the door to the second position (see at least Paragraph [0026]: “the closed position may correspond to an angular position cp of between 0° and 1°, between 0° and 0.5° or less, or between -0.5° and 0.5°, with other ranges being possible. Similarly, the open or ajar range may correspond to the remaining angular positions cp of door 14, which in an example, may be between 1° and 80° or the like, depending on the designated upper limit of the closed position and the total range of motion of door 14”)…
	Elie does not explicitly teach
	 …in response to the hand position and the portion of the passenger extending in the direction of the door.
	However, in the same field of endeavor, Morel teaches
	…in response to the hand position and the portion of the passenger extending in the direction of the door (see at least Paragraph [0013]: “a sensor for sensing the presence of a hand of an occupant of the vehicle close to or in contact with an interior control element for opening the door, a fourth parameter representative of the imminent opening of a door of the vehicle being formed by the presence of a hand close to or in contact with the interior opening control element, an associated condition to be fulfilled in the first step being the presence of a hand close to the interior opening control element being detected”).
	Accordingly, it would have been obvious to one of ordinary skill in the art before the filing of the invention to further modify Elie in view of Morel by combining …in response to the hand position and the portion of the passenger extending in the direction of the door  as taught by Morel. One would be motivated to make this modification in order to acquire a more accurate estimation of the imminent opening of the door 50 of the vehicle (see at least Paragraph [0154]).
Claim(s) 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elie, Chen and Morel, and in view of Aoki et al. (US 2007/0229662), herein, referred to as “Aoki”.
Regarding claim 21, the combination of Elie, Chen and Morel teaches the system according to claim 1.  Elie further teaches wherein the controller is further configured to: detect a change of a head direction or an eye direction… toward the door (see at least Paragraphs [0004], “the controller is configured to control the actuator to expose an interior of a vehicle”; and [0055]: “The door control device 130 may correspond to a gesture sensor 132 configured to detect a motion or gesture by a tracked object 134, such as a limb, hand, foot, head, etc. of a user or other person positioned on the exterior of vehicle 10”), Elie, Chen and Morel does not discloses detect a change of a head direction or an eye direction of the seated passenger …in response to the image data. 
	However, in the same field of endeavor, Aoki teaches
	detect a change of a head direction or an eye direction of the seated passenger (see at least Para. [0058], “The object information extracting section 152 carries out a process of extracting information about the object based on the information form the image processing mechanism 130. Specifically, information about the presence, the size, the position, and the attitude of the object are extracted (derived). When the object is a vehicle occupant, the presence of a vehicle occupant, the size (physique class) of the vehicle occupant, the positions of the occupants head”; and [0068]: “Therefore, since the upper body of the occupant C2 is all covered by the viewing field, information about the occupant C2 (the presence or absence, the size (physique class), and the positions of the head, shoulder, and the upper body of the occupant) can be detected. In addition, since the right half body of the occupant C2 is positioned in the central area of the viewing field of the camera 112”)… in response to the image data (see at least Paragraph [0018]: “a mechanism for deriving information about the objects on the vehicle seats based on images taken by the camera. Information about the objects on the vehicle seats is derived by this processing mechanism. The processing mechanism has an image processing function of controlling the camera to obtain good quality images and for controlling the image processing for processing the taken images for analysis and a storing function of storing (recording) an operation control software, data for correction, buffer frame memory for preprocessing, defined data for recognition computing, and reference patterns”).
	Accordingly, it would have been obvious to one of ordinary skill in the art before the filing of the invention to further modify Elie, Chen and Morel by combining detect a change of a head direction or an eye direction of the seated passenger … in response to the image data as taught by Aoki. One would be motivated to make this modification in order to convey in a case of using a camera having a narrow viewing angle for the purpose of improving the detection accuracy (see at least Paragraph [0013]). 
Regarding claim 22, Elie, Chen and Morel teaches the system according to claim 21. Elie further discloses wherein the controller is further configured to: 	
	identify the passenger reaching toward the door based on the detection of the change of the head direction or the eye direction turning toward the door (see at least Paragraphs [0004], “the controller is configured to control the actuator to expose an interior of a vehicle”; and [0055]: “The door control device 130 may correspond to a gesture sensor 132 configured to detect a motion or gesture by a tracked object 134, such as a limb, hand, foot, head, etc. of a user or other person positioned on the exterior of vehicle 10”***Examiner notes event thought the citation teaches the person positioned on exterior of vehicle one ordinary skilled in the art would understand that a seated passenger head and/or eye in the direction of the interior door***).  
Claim(s) 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elie in view of Morel, and in view of Aoki et al. (US 2007/0229662), herein, referred to as “Aoki”.
Regarding claim 24, Elie in view of Morel teaches the method according to claim 23. Elie nor Morel explicitly teach	wherein the portion of the passenger detected as moving or turning comprises a head or eyes of the passenger.  
	However, in the same field of endeavor, Aoki teaches
	wherein the portion of the passenger detected as moving or turning comprises a head or eyes of the passenger (see at least Para. [0058], “The object information extracting section 152 carries out a process of extracting information about the object based on the information form the image processing mechanism 130. Specifically, information about the presence, the size, the position, and the attitude of the object are extracted (derived). When the object is a vehicle occupant, the presence of a vehicle occupant, the size (physique class) of the vehicle occupant, the positions of the occupants head”; and [0068]: “Therefore, since the upper body of the occupant C2 is all covered by the viewing field, information about the occupant C2 (the presence or absence, the size (physique class), and the positions of the head, shoulder, and the upper body of the occupant) can be detected. In addition, since the right half body of the occupant C2 is positioned in the central area of the viewing field of the camera 112”; and  [0018]: “a mechanism for deriving information about the objects on the vehicle seats based on images taken by the camera. Information about the objects on the vehicle seats is derived by this processing mechanism. The processing mechanism has an image processing function of controlling the camera to obtain good quality images and for controlling the image processing for processing the taken images for analysis and a storing function of storing (recording) an operation control software, data for correction, buffer frame memory for preprocessing, defined data for recognition computing, and reference patterns”).
	Accordingly, it would have been obvious to one of ordinary skill in the art before the filing of the invention to further modify Elie in view of Morel by combining detect a change of a head direction or an eye direction of the seated passenger … in response to the image data as taught by Aoki. One would be motivated to make this modification in order to convey in a case of using a camera having a narrow viewing angle for the purpose of improving the detection accuracy (see at least Paragraph [0013]).
Claim(s) 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elie in view of Morel, and in view of Seki et al., herein, referred to as “Seki” (US 2014/0303852).
Regarding claim 25, Elie in view of Morel teaches the method according to claim 13. Morel further the teaches wherein the second position that correlates with the hand position is calculated based on an angular position of the door (see at least Paragraph [0009]-[0024] ***Examiner notes that the Morel reference teaches determination of hand position within a vehicle, via camera, for providing an indication that a door is about to be opened***)…
	Accordingly, it would have been obvious to one of ordinary skill in the art before the filing of the invention to further modify Elie in view Morel teaches by combining wherein the second position that correlates with the hand position is calculated based on an angular position of the door… as taught by Morel. One would be motivated to make this modification in order to acquire a more accurate estimation of the imminent opening of the door 50 of the vehicle (see at least Paragraph [0154]).
	Neither Elie nor Morel explicitly teaches …determined via a lookup table or a positioning algorithm.
	However, in the same field of endeavor, Seki teaches
	…determined via a lookup table or a positioning algorithm (see at least Paragraph [0039]: “The control device 104 includes a CPU 302 that executes processing operations such as various calculations, controls, determinations, and a ROM 303 which stores various control programs (for example, the program shown in FIG. 4)” ***Examiner notes Morel could be modified to also open the door, from an interior of the vehicle where the hand position calculations are based on an angular position, according to the teachings of Seki***).
	Accordingly, it would have been obvious to one of ordinary skill in the art before the filing of the invention to further modify Elie in view of Morel by combining …determined via a lookup table or a positioning algorithm as taught by Seki. One would be motivated to make this modification in order to convey a vehicle, and of the user accurately inputting the instruction to automatically open the vehicle door (see at least Paragraph [0013]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAKARI UNDERWOOD whose telephone number is (571)272-8462. The examiner can normally be reached M - F 8:00 TO 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy (GP) Pe can be reached on (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/B.U./Examiner, Art Unit 3663                                                                                                                                                                                                        
/JAMES M MCPHERSON/Examiner, Art Unit 3663